971 So. 2d 140 (2007)
BURGER KING CORPORATION, Appellant,
v.
Willie QUASH, Appellee.
No. 5D07-45.
District Court of Appeal of Florida, Fifth District.
November 30, 2007.
Rehearing Denied January 3, 2008.
John P. Wiederhold, of Wiederhold & Moses, P.A., West Palm Beach, for Appellant.
Marshall E. Rosenbach, of Law Offices of Marshall E. Rosenbach, Beverly Hills, CA, for Appellee.
GRIFFIN, J.
Burger King Corporation ["Burger King"] appeals the trial court's non-final order denying its motion to dismiss for forum non conveniens.
For reasons best known to Burger King, the motion to dismiss for forum non conveniens was not accompanied by any affidavits. Burger King says the merit of its motion is "evident" from the face of the complaint; thus, no affidavit is required. *141 See Ground Improvement Techniques, Inc. v. Merchants Bonding Co., 707 So. 2d 1138 (Fla. 5th DCA 1998). Presumably, this refers to the fact that the complaint alleges that the incident on which the suit is based happened in Virginia. Burger King asserts that its witnesses are there but no evidence is offered of who the witnesses are or where they are. Appellee did file an affidavit setting forth the identity of his Florida witness and the prejudice to him if his choice of venue were disturbed. On this record, there is no basis for this court to reverse the trial court's denial of Burger King's motion.
AFFIRMED.
THOMPSON and EVANDER, JJ., concur.